10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:19-cv-00939-LJO-BAM Document 2-1 Filed 07/09/19 Page 1of3

ADAM J. STEWART, SBN 167403
LAWRENCE T. NIERMEYER, SBN 157440
MOORAD CLARK & STEWART

1420 F STREET, SECOND FLOOR
MODESTO, CALIFORNIA 95354
TELEPHONE: 209-574-9447

FACSIMILE: 209-526-4703

Attorney for Plaintiffs

ESTATE OF CARMEN MENDEZ,
and STEPHANIE BEIDLEMAN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
FRESNO DIVISION

Case No.:

DECLARATION OF STEPHANIE
BEIDLEMAN

ESTATE OF CARMEN MENDEZ, et al
)
RE CAL. CODE CIV. PROC. § 377.32
)
)
)
/

Plaintiffs,
vs.

CITY OF CERES, et al

Defendants.

 

 

 

I, STEPHANIE BEIDLEMAN, declare:

1. I submit the following declaration regarding my status of one of Carmen Mendez’s
successors-in-interest, pursuant to Cal. Code Civ. Proc. § 377.32.

2. Carmen Mendez was born on in Modesto, California.

3. No proceeding is now pending the California for the administration of Carmen

Mendez’s estate.

 
10

11

12

13

14

15

16

17

18

L9

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00939-LJO-BAM Document 2-1 Filed 07/09/19 Page 2 of 3

4. Iam one of Carmen Mendez’s successors-in-interest (as defined in Section 377.11 of
the California Code of Civil Procedure) and succeed to his interest in the action or
proceeding. Carmen Mendez is my son.

5. No other person has superior right to commence the action or proceeding or to be
substituted for Carmen Mendez in the pending action or proceeding. My status as
successor-in-interest is shared with Jorge Mendez, Sr., the father of Carmen Mendez.

6. A true and correct copy of Carmen Mendez’s death certificate is attached as “Exhibit
A.”

I declare under penalty of perjury that the information contained herein is true and

correct. Executed this 19" day of June, 2019 in Modesto, California.

By:
STEP EIDLEMAN

 
Case 1:19-cv-00939-LJO-B Pb friRREge WEIbeAFH Filed 07/09/19 Page 3 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE FILE NUMBER USE BLACK CK GNUY NO ERASLRES, WEETEOUTS OR ALTERATIONS LOCAL REGISTRATION NUMBER
1. NAME OF DECEDENT- FIRST (Given} 2. MOODLE 3. LAST Family
« CARMEN SPENCER MENDEZ
"AKA NEO KNOWN AS - Inchide fill AKA @AST, MIDOLE, LAST) SATE OF BGT ooiadio | 5 AGE Ye, 6.8EX
3 | SPENCER - MENDEZ 15 _—: oe | foe tA | NY
9, BIRTH STATE/FOREIGN COUNTRY 10. SECURITY NUMBER __| 11, EVER IN U.S. ARMED FORCES? 12 MARTIAL STATUSSGRDP Gu Tira cea 7. DATE OF DEATH mavddéccyy . 8, HOUR Ganonh
CA [_]vs [X]» [Jux|NEVER MARRIED | 08/18/2018 1640 |
E 5 DORIA ie Cem 14/15, WAS DECEDENT HISPAMIC/LATINOYAVEPANISH? Gi yea. tee wortaheat on beck) 7 16. DECEDENT'S RAGE — Up to 9 races may be Bstod (s00 worksheet on back)
08 ves HISPANO []»0 WHITE, HISPANIC
17, USUAL, OCCUPATION ~ Type of work for mast af ite. OO NOT USE RETIRED 18, KIND GF BUSINESS CR INDUSTRY {e.9.. grocery store, oad construction, enproyment agency, etc) | 19. YEARS (N OCCUPATION
STUDENT PUBLIC EDUCATION 8
20, DECEDENT'S RESIDENCE (Strect and numbér, or loceilon)
2812 SANTA FE AVE
i] 21. ony 22. COUNTY PROVINCE 29. ZIP CODE 26, YEARS IN COUNTY | 25. STATE;FOREIGN COUNTRY
HUGHSON STANISLAUS 95326 15 CA
§ 3] STEPHANIE GALEANA, COUSIN 743 ALBERS RD, MODESTO, CA 95357

Fy y,
“hh 29 eS Se

Viiimiel attr

ee

SIG NAMMEE OF FATHE NI-FIRST £2 ae, 32. DOLE i at Se 3
JORGEN “anal” i, YI MONE! Be

  

 

a a a

     

 

35, NAME OF MOTHER/PARENT-FIRST

 

 

 

 

 

 

 

FUNERAL DIRECTORY | SPOUSEZ/SADP AND
LOCAL REGISTRAR =| PARENT INFORMATION

FRANKLIN § DOWNS FUNERAL HOME — [eniaq2

>

 

 

36. MIDDLE 37, LAST (SIRTH NAME) 36, BIRTH STATE.
STEPHANIE MICHELLE BEIDLEMAN CA |
39. OSPOSTION DATE mnvidiecyy | ¢0. PLAGE OF FINAL OISPOSTION CERES MEMORIAL PARK
08/31/2018 1801 E WHITMORE AVE, CERES, CA 95307
a1. TYPE OF O1SPOSTTION) 42, SIGNATURE OP EMBALMER 43. LICENSE NUMBER |
BU » NAVAZ JASAVALA EMB9386

44, NAME OF FUNERAL EGTASLISHMENT 45, LICENSE NUMBER | 48. SIGNATURE OF LOCAL REGISTRAR

47, CATE mmnvagiecyy

 

 

103. PLACE OF DEATH

 

 

 

102, [F HOSPITAL, SPECIFY ONE 103. IF OTHER THAN HOSPITAL, SPECIFY ONE

a

 

 

 

 

 

 

 

& «| ROADSIDE © LJere[ Jool[ reece []ttmtsc [i]t Edom
ai 104, COUNTY | 105, FACILITY ADDRESS OR LOCATION WHERE POUND (Steet and number, oF location) 108, City
STANISLAUS SERVICE ROAD AT SPERRY ROAD HUGHSON
ia. ‘OF DEATH Entar the chain of ovanta —- dlacases. iniries, or complications --- that directly cated deach, DO NOT antor terminal events such Tine taal Bewoon | 108 CEA FEPORTED TO COPCRGR?
as cardiac arrest, respiratory etTest, or varcricular fiitgtion without showing the etiology. DO NOT ABBREVUTE. Onset and Death []10
wucomecauss_w PENDING INVESTIGATION iD x}vs a
Soto emg —P i. C.18-001886
in death) @ ‘@n 109, BIOPSY PERFORMED?
Soquertaiy, tet ' Cs kj»
BE | iesangta tae’ a ra) 110, AUTOPSY PERFOR
a on Une A Enter MED?
: |e ie Li]
: initiated tha events 0 on 111, USED IN DETE RMON CASE?
resutting in ceath) LAST '
71d, OTHER STGNFIGANT CONDITIONS GONTRIGUTING TO DEATH BUT NOT RESULTING IN THE UNDERLVING GALSE GNENIN TO? *

 

 

 

Ke [re
|

 

[[713, WAS OPERATION PERFORMED FOR ANY CONDITION IN ITEM 107 OF 1127 ff yas, lat type of opexation and date)

4134 IF FEMALE, PREGNANT IN

Ce Oe Le

 

 

 

{14 CERTIFY THAT TO THE BEST OF MY XNOWWEDGE CEH COOLED | 446. SIGNATURE AND TITLE OF CEATIFISA

 

116. UICENSE NUMBER 117. DATE mavadiecyy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 ATTHEHOLR OTE, AND PLACE STXTED FROM THE CASES STUER
Decadent Attended Sirtce Decadent Lact Soonae | P
:  menidacoyy TB) cevsdiecyy TIE. TYPE ANTENDING PHYSICIAN'S NAME, MAILING ADOHESS, ZIP CODE
710 CERTIFY THOT IN AY CPNNON CERT OCOLPFED ATE OLR BITE, AND PLACE STATED FFM ECGS STD. 120, INJURED AT WORK? 121. INJURY OATE 122. HOUR (24 Hour}
manner or ceaTH [| nates! [~] accident") vomison [—] susan [x] Poe, [[]Saitetee | []ves [Jao [uw |
3 T $28. PLACE OF INIUAY (a... home, construction alin, wooded area, ate)
8 124, OESCRIBE KOW INJURY OCCURRED (Everts which resuhad in Ingury} i
125, LOCATION OF INJURY (Street end number, of location, and city, and zip) |
| 126. SIGNATURE OF CORONER / Deputy CORONER 127. DATE menkid/ccyy | 128. TYPENAME, TITLE OF CORONGH /DEPUTY CORONER
pMATTHEW DESSERT 08/23/2018 MATTHEW DESSERT, DEPUTY CORONER
stare jA 8 ¢ D e Printed on: 08/28/2018 11:26 4M FAX AUTH. CENSUS TRACT
REGISTRAR By LUNA, KRISTINA (KLUNA)

 

 

 

 

 

 

 

 

 
